Motion to dispense with printing granted insofar as to dispense with the printing in the record on appeal of certain exhibits which are set forth in the moving papers on condition that the originals thereof are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Respondent’s request to dispense with the printing of her respondent's points is granted, upon condition that the respondent serves one copy of the typewritten or mimeographed respondent’s points oil the attorney for appellant and files 6 typewritten or 19 mimeographed copies of respondent’s points with this court. The order of this court, entered on November 5, 1962, is vacated. Concur — Breitel, J. P., Rabin, Valente, Stevens and Steuer, JJ.